I P j i-T    155


     OFFICE OF THE ATl-ORNEY GENERAL OF ‘FlxAg        ,
                        AUSTIN




Ifonorable ,F.C. Dolton, Actln6 President
A&cwaltural dc%e&mleal iW.le~e
college Btatlcn, Taxas

pear Dr. Solton:




                                       ccntracts at




                      ited Strtqa borgwskt.   As
                      64~ t+hWresponaibilltlesand
                      the indlvldwla eonoerned,~
                     ould also be increased. we
                u%.t, for your eonaSdemtl.on,the
     follorlng quertfont
         "Stan 255 of Semte .Bil.l SN, 45th Le&il&ure,
     covera the position of Phfea8or  @n&Head of De-
     ps.Ttmentof z2.actriceS33XgloRer~, eSLdoaPriae a
     aal.argof 4,000 for n$ne aaenths. The Snaividual -
     who fills s2
                his position has been given the addi-
     Mona1 responsibilityof Dire&or of the naval
     tralnlng progrrrm.Approx$mately   fifty per cant
                                                            156




    of his time Is devoted to his dutlee as
    Director of the Neval Training S&o01 and
    the other fIf.typar oent 14 divided between
    the Amay SpeaiallcedTraining Progrem and
    hia dutier a4 ProSeerorend Head OS Deput-
    ment of Eleotrioal 8ngIneerIng.  The rf~lary
    would be alleaated between -de iran the
    Government and State~opproprlatloneIn l-
    oordanoe with the time devoted to eaoh.
        "mder the genera prorirfoaa   or the
    Siret paregmphoi Subseotlon.8,OS the ap-
    proprIatlon8bill $0~ the ouvrent blenuiwn,
    la the raly of tU4 employee limited to 4
    total of $4,400 for nine months, or may the
    Board of Direotore pay 0 highel ealary, pay-
    tng the eupplementSroznfedenl Sunds, tom
    &ve reaognitlonto the sddltlonal   duties
    and reeponsib~litieswhich hrve been placed
    upon the individual.aa 4 reeu& of the~'waP
    training prog?e

         In response to requert by teLephon4,you advised
tfut the ~wartraining prog~em aontmota aah     the Uolle&e
bar with the Onited Stat44 Government,~ont&plate end pro-
vide for the flrroia    by the CoUe$p of epocitied inatruo-
tlon OP ~89 of the various brenohee of the,timed services
covered by the oontracte. For thi.4.eemioe, the Inetitutioa
is paid by the Wted~Statea a mm bawd-upon the Rrmber of
men tivolved, an6 upon'aort experJ.eneoOS the institutionIn
the inetruotlonof regulax studenta.

         Beeidee the 2L3rd itearof appropriatkm for $he Agri-
oultural 6,M44haniealCollas6 aontrinti In Benate BIU. 333,
Chapter 999, Aota Forty-eighth&egIeleture,proVid.ing   for pay-
ment of a nine-monthasPlary ot~~,Qoo.oo fol?the poe1t10n of
Profeaeor and Head .ofDepartmentsof Eleotrioal Rnginaering,
the following pmviaione of 'theA& govern the question sub-
mitted:
                                                       157




      "Se0ti01l1. (a) That all balonoes in the
Instltutionalfunds of the several S,tatoInstl-
tutions nemrd in this Aot, at the 01054 OS the
fIeaal.yearending August Sl, 1945, includI%
b8l4no45   In kl34i.r revolving fund4 at that time,
and the entiti    iaoome to ,sald funda during each
of the two fleoal years ending August 31, 1944,
and August $1. 1846, uhioh are,not otherwireap-
propriatedfor either or both of said tiacal
year4   are hereby appropriatedfor the support,
m4inlm35n44~   operation,and Wprovement of said
State Instltutlosae    dur    454h of the said ri5-
oal years. r4rp4etIv4ly.  9


    'OEh'EBALPWVISIONS. The expenditure.     of the
appropriation8                and luthorlsedwhether
                  heroin zaad.e
fr0m the State Oeneral Revenue P,       loaal Iueti-
tutional fwds or w       other xwoeipts and funds
whatsoever,    except bequest5 and gifts, shall be
subjeot to the folloving prtwI5ldnaa


    "Sub54otion (2). sa1arj ProQl.5son5.   Ro 55l5q
appropriated  herein ssPl3 be supplaeanted  out OS
student fee iun&a, domitory   -13, or looal funds,
except out of the Pure Feed Fund at the Agrloul-
turn1 and YeOhUlioalColl464 Or out of funds r4-
oeived from the hrited States Government or Its
agenuies,tieas 60 ordered by the governirg board
of the Institutionto which such salary or aalories
apply, at a regular meeting with at least a majority
of tho membere of such board present, and.auch order
rhall~be entered  In the minutes of the proceedings
of arid board and shall set forth fully the reasom
.thereior. Ha full tlm inatruetionalralarg as
Item&ad herein shall be adjustsd to exoeed an
amount above the maximum hill prot?eeaor~s salary
as herein Itemised to be appropriatedfrom the
O4n4ralRe~4nu4 Bund of the State for t!m partlow
lar Institutionto whioh said salary or salarias
                                                                                                          158

     HOnorableF. C. Bolton, page #4




         apply, unle~r the amxImum mlarj I8 bei= re-
         celvea In whloh ca8e such adjustmat may be
         made not to exceed ten (10) per oent above 8uoh
         mxbujn salary BC reoelvod.   It I8 further pro-
         vided tkmt w.qapn8atlonfor oorr4rponden44and/or
         lxtonalon teaqhing M provided hereIn and OOL-
         p6II8atiOIt           flY68      beQUestS       and   g.ift8,     Ud3e8              80
         l-ted           by the donor, 8h4ll                   b 6lxoluded from the
          84w   lkUitatioll8      Of  t-8    p4l’4@‘4&Ih.      TM X’4t8
          OSthe 84klq        paid QZI eqpfOjn4      Of   4~3 inetitution
         newed hereInfor 8ertrIoer          during a mzammr ee88ion
          8h4u         not     excoed       th6      8alWy     lWte      paId     the         OIUplOy30
          Soti   the         84lU4   Or    8inlbr        liWViOO8        during         the        loa
          84s8lon            of that inetitutlon.
             *ml1 tisisemplgeer on twelve (lS)'xuonShe
         b&818 ma r404iV4  not BIOFO thur  WO   Ht3tdF.d  8nd
               (#~6O.OD)DollaPa ,faroorreapondkee        oourbe
                extonhan~ centertiwching, md may not be
         ppid additionalmon4j for 8-r       84hoO1 teaching,
         8IldirJT tfiu eiSI91~7488CR)4 Xl&M (9) lECUlthS   b88iS
         aar be paid for oo~oepondenao    and/ok extenslqm
         center teeoll%q oz 8ullllmF8-1     or other 8emIoea
         during the lwmalxlln~three (8) months of the f$8-
         oal ysar, but may not r4oeiv4 more than Tw4 IiMdred
         cad Fifty ($250.00)Dollar8 per annum for oorro-
         spoaden44oourse teaohiog during ths tiecal Soar
         and/or erten8lon oenter oork durlae,the re$Qnr
         nine (9) month8 8eririon*


               %'hen any yddltional4aqby408          other than those
          employed to fill the posItIon ltamisad her&in am
          employed, and 42-4 to be pnid out of said apy?qxia-
          tion8 or any other funds, suoh emylorees &all not
          be paid larger      amour&e than those provided herain
          for  SiIIIihr  pC8itiOII6 iu su4h in8titUtfoUa     or agcn-
          Oi48  and in the svsnt there are no ekailar poeftioti8
          within such inatitutfoneth4n 8uOh additional401-
          plo~oes shall not be paid l.+rger amounts than those
          provided for 6lmlla.rposftionlrin other State inat%--
          tutlons~ deparQaent4or Pgenoiee~,n




a”
Donorable F. C. Bolton,        page #6




         "Subsection11. Uihlaletlo       or 2xtramaral    ::a-
     pnrtla3nt.   The general provisionsmade in izla
     XCt Sfill ?.lOt &l,?ply t0 Sthl3tiO   Or 3XtFhW.UI.31
     departments,and as to these exoept~ii
     ~0vernIngboard shall mske .suahnOO848aZ7 rulc3
     and adju8tment3a4 may be deemrrd advisable."
     (xtaliOf3    OIS’B.   )



          FrownexsmInationof the itemisod appropriationsfor
pOSitIon8 at A. E:H. college, it I8 obvlow that the Pppro-
priatiVI3Of &4,000 t0 06Ver nine IUOnthasalary for the pOSI-
tion wProf43sorand Uead of Departm4nteof Elsotrloalml-
nearlqgI8 a ‘full    thm Z.ntxtructIonal  ssdmyw within tho
intentionof Eubseotion2 of the General Provisiona,      supra..'
The 8alCtq of a person ocoupying that poaltion, nniireceiv-
Ing the full sum appropriatedtherefor,may not be adjusted
80 as eta eroeed ten (l.0)per oent above 8uoh rnaxbnumsalary
80 recqlved”,  exdluslv4,however, of (a) oompenscrtlon vhioh     ,
I8 not In em488 of $250 "for corrsspond4noeoour3e teaching
during the fiaoal year and/or extension center,workduring
the pegala nine (9) months ses8Ion;" (b) of compensat;ion    re-
oeivod f+ttt b4qu86t8 Wd &Sts,     "Wll48s SO liUtit4@by the
dvnvr;wand (0) excluaIv0 of suppleamntatlon from furxia 0P
athletio and extrsanural departanents,   for 3ervioes>erPormed
In oonneotlonwith thooeaotivitles(our ;r&&ion Xc. C-126).

         The funds raceivod from the United states Ozvernment
under the war-trainingcontract3 referred to clearly nre not
bcqueats or gffts, hiltars paid to the State a3 com?3nsatioa
for servicesrendered by,the College. Supplwnentationof
ealariee from such rocefpts, therefore, oennot be retied     as
within the gift or bequest exception to the limitationsupon
selary adjustment in SubsectIon 2. Nor do we believe    that the
funds are theae of ~extremuralclepartemints,"wIthIn the mean-
inixof Subsection 11 OP th& General Provieiona. The function8
performed by the institutionunder the contract8 are those of
educationaltmdniaa~ and instruction,whereas the itemised
appropriationsfor the n&xtrsmura3Divisions" contained In the
bill are to cover tkc co& of non-tsaohiw functiona;e.g.,
research and experImentaticn,field and erteneian 3ervioe4,
forest servioe, etc. In view of that fact, and that the Leg-
islaturemade speolfio, it4znIsedappropriationsfor all of the
Honorable It.6; Bolton, page #6




 services reaognlaedas extramuraldepartments,unless the
war-trainingprograms be so considered, we are of the opinion
 that the Lapd.ature did not intend that the tens Wextramural
department8 embraoe tilewar-trainingprogrcmu,May of whioh
were In operation durlw the leglslatloesession and of *Ioh
 the members doubtless were aognlrant. Use of the fund8 re-
ceived from the United States Qoverment under the above men-
 tioned war-trainingcontractswith your institution,1s there-
 tore subjeat, In our oplnlon, to the limitationsof the General
 Provisionsof Chapter 399, eupra; and in oonsequezlce,we are
 furthm  of the opinion that the ulary of a person occupying
 the position OS Professorand Head of Depnrtzaentot glectrloal
Engineeringmay not be adjusted out of such funds ao es to in-
 orease the mount payable to a sum in excess of ten per oent
dune the xaaduum salary 80 ltsmilced.

         This opinion does not have reference to eotablishment
OS positions other than those provided for by I-tem&sedappro-
priation In Chapter 399, supra? the limitationspresorlbed upon
ralarle8 of positlone not ltemlsed are contained In the fourth
paragraph of SubaeotLoaS, aupra, end are discussed in oux
Opinion Ho. O-5440, oopp of thieh Is enclosed.